ACCEPTED
                                                                              04-15-00070-CV
                                                                  FOURTH COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
                                                                         7/20/2015 2:34:08 PM
                                                                               KEITH HOTTLE
                                                                                       CLERK

                        No. 04-15-00070-CV

                                                           FILED IN
                  In The Fourth Court Of Appeals    4th COURT OF APPEALS
                                                     SAN ANTONIO, TEXAS
                        San Antonio, Texas          7/20/2015 2:34:08 PM
                                                      KEITH E. HOTTLE
                                                            Clerk
     SKYLINE EMS, INC. AND JUAN “JOHNNY” CORDERO
                            Appellants,

                                   v.
                      AR CONCEPTS, INC.
                                Appellee.


   ON APPEAL FROM THE 224th DISTRICT COURT, Bexar COUNTY, TEXAS
               TRIAL COURT CAUSE NO. 2014CI15618


APPELLEE’S UNOPPOSED FIRST MOTION TO EXTEND TIME TO
               FILE APPELLEE’S BRIEF


                    The Cavazos Law Firm, P.C.
                       David H. Cavazos IV
                      Texas Bar No. 24031923
                          P.O. Box 1353
                        Boerne, Texas 78006
                     Telephone: (915) 227-7515
                     Facsimile: (915) 808-2558
           A/R Concepts, Inc.
                         Identity of Parties and Counsel

Appellants/Defendants:               Defendants/Appellants’ Appellate
                                     Counsel:

                                          RYAN LAW FIRM, LLP
                                          Doug Sigel
                                          Texas Bar No. 18347650
                                          100 Congress Avenue, Suite 950
                                          Austin, Texas 78701
                                          Telephone: (512) 459-6600
                                          Facsimile: (512) 459-6601
                                          Doug.Sigel@ryanlawllp.com

Appellee/Plaintiff:                  Plaintiff/Appellee’s Appellate Counsel:

                                          David Henry Cavazos IV
                                          The Cavazos Law Firm PC
                                          P.O. Box 1353
                                          Boerne, Texas 78006
                                          Telephone: (915) 227-7515
                                          Facsimile: (915) 808-2558
                                          cavazoslaw@aol.com
            TO THE HONORABLE FOURTH COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 10.1 and 38.6(d), the Appellee, A/R

Concepts, Inc., files this Unopposed First Motion to Extend Time to file

Appellee's brief.

      The Appellee's Brief was due on July 17, 2015.

      Counsel for Appellee requests a 30-day extension of time to file

its Appellee's Brief, making the brief due on August 17, 2015. This is the first

request for extension of time to file the Appellee's Brief.

      Counsel for Appellee relies on the following reason, in addition to the

routine matters that counsel must attend to in daily practice, to explain the need

for the requested extension:

      • The undersigned counsel was in the hospital for five days in June, which

caused a delay in calendar scheduling of events, deadlines and hearing dates.

      • The undersigned counsel is still in the process of re-scheduling events,

deadlines and hearing dates on his calendar.

      Counsel for Appellee seeks this extension of time to be able to prepare a

cogent and succinct brief to aid this Court in its analysis of the issues presented.

This request is not sought for delay but so that justice may be done.

      The undersigned conferred with Doug Sigel and Katherine Quiniola of the Ryan

Law Firm, counsel for the Defendants/Appellants, and was able to obtain

confirmation that opposing counsel was not opposed to this motion.
      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion; therefore no verification is necessary under Texas Rule

of Appellate Procedure 10.2.

                               PRAYER FOR RELIEF

      For the reasons set forth above, Appellee requests that this Court grant this

Unopposed First Motion to Extend Time to File Appellee’s Brief and extend the

deadline for filing the Appellee’s Brief up to and including August 17, 2015.

Appellee requests all other relief to which it may be entitled.
                                       Respectfully submitted,
                                       The Cavazos Law Firm, P.C.

                                       /s/ David H. Cavazos IV
                                       David Henry Cavazos IV
                                       Texas Bar No. 24031923
                                       P.O. Box 1353
                                       Boerne, Texas 78006
                                       Telephone: (915) 227-7515
                                       Facsimile: (915) 808-2558
                                       cavazoslaw@aol.com
                                       Attorney For Appellee
                                       A/R Concepts, Inc.

                      CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. P. 10.1(5), I certify that the undersigned counsel
conferred with opposing counsel, Doug Sigel and Katherine Quiniola, The Ryan Law
Firm, LLP. on July 20, 2015, and was unable to obtain confirmation from attorney
Katherine Quinola, associate counsel for Appellants, that counsel for Appellants
was not opposed to the filing of this motion and the relief requested in said motion.

                                       /s/ David H. Cavazos IV
                                      David H. Cavazos IV

                         CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing Appellee’s Unopposed First Motion to
Extend Time to File Appellee’s Brief was served on Appellant, Skyline EMS., Inc.
and Juan “Johnny” Cordero, through counsel of record, Doug Sigel, The Ryan
Law Firm, LLP, 100 Congress Avenue, Suite 950, Austin, Texas 78701, by
electronic mail and electronic service on July 20, 2015.

                                       /s/ David H. Cavazos IV
                                       David H. Cavazos IV